Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        Case No.: 0:95-cr-06008-UU

 UNITED STATES OF AMERICA,

 v.

 TORRENCE ALLEN,

                          Defendant.

 _______________________________/

                                                        ORDER

         THIS CAUSE is before the Court upon Defendant’s counseled Motion for Imposition of a

 Reduced Sentence Pursuant to Section 404 of the First Step Act (D.E. 83) (the “Motion”).

         THE COURT has reviewed the Motion, the Government’s response thereto (D.E. 90), the

 Defendant’s reply in support thereof (D.E. 91), and pertinent parts of the record and is otherwise

 fully advised in the premises.

         For the following reasons, the Motion shall be granted.

            I.    BACKGROUND

         On January 20, 1995, the United States charged that Defendant Torrence Allen conspired

 to possess with intent to distribute “a Schedule II narcotic controlled substance, that is, a mixture

 and substance containing a detectable amount of cocaine, containing cocaine base, that is crack

 cocaine, in violation of Title 21, United States Code, Section 841(a)(1); all in violation of Title 21,

 United States Code, Section 846.” D.E. 8 (the “Information”) (emphasis added). 1 The Information




 1
   On January 23, 1995, Mr. Allen waived prosecution by indictment and consented that the proceeding may be by
 the Information rather than by indictment. D.E. 9.

                                                        1
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 2 of 9



 did not specify a penalty provision of Section 841(b)(1), i.e., did not charge a specific quantity of

 crack cocaine. 2

         On February 9, 1995, Mr. Allen pled guilty to the sole count in the Information.

 Presentence Investigation Report (“PSR”) ¶ 1. His plea was pursuant to a written plea agreement.

 Id.; D.E. 17 (the “Plea Agreement”). The Plea Agreement adopts the Information’s language

 charging Mr. Allen with “conspiracy to possess with the intent to distribute a mixture and

 substance containing a detectable amount of cocaine base….” D.E. 17 ¶ 1 (emphasis added). The

 record contains no transcript of an oral proffer nor a written factual proffer to accompany the Plea

 Agreement.

         The United States Probation Office’s PSR noted that the total amount of cocaine

 confiscated in connection with Mr. Allen’s offense was 848 grams of crack cocaine. PSR ¶ 13.

 Accordingly, in calculating the base offense level under U.S.S.G. § 2D1.1, the PSR states in

 pertinent part: “The total amount of drugs seized in this offense was 848 grams of crack cocaine,

 and the offense level for an offense involving at least 500 grams but less than 1.5 kilograms of

 crack cocaine is 36.” Id. ¶ 18. The PSR then included two additional levels to the base offense

 because the offense involved an underage individual, pursuant to U.S.S.G. § 2D1.2(a)(1). Id. As

 a result, Mr. Allen’s base offense level was calculated at 38. Id. Mr. Allen also met the criteria

 for a career offender, pursuant to U.S.S.G. § 4B1.1. Id. ¶ 24. But because the career offender

 offense level was 37, the offense level remained as the base offense level of 38, pursuant to

 U.S.S.G. § 4B1.1. Id. ¶ 26.           Mr. Allen requested, but did not receive, an acceptance of

 responsibility adjustment. See id. ¶ 27; see also Statement of Reasons (“SOR”).



 2
  However, the Criminal Complaint was supported by an affidavit stating that law enforcement officers seized two
 packages of crack cocaine, allegedly provided to the arrestee by Mr. Allen, with a combined “net weight of just
 under 2 pounds.” D.E. 1 ¶¶ 20–21.

                                                         2
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 3 of 9



         With his total offense level of 38 and criminal history category of VI (PSR ¶ 41), Mr.

 Allen’s guideline imprisonment range was calculated at 360 months to life imprisonment. PSR

 ¶ 73. The PSR also noted that, for offenses involving 50 grams or more of a mixture or substance

 containing cocaine base, the then-applicable statutory penalty was a mandatory-minimum term of

 imprisonment of 10 years and a maximum term of life imprisonment. See 21 U.S.C. § 841(b)(1)(A)

 (1994); PSR ¶ 72.

         United States District Court Judge Daniel T.K. Hurley adopted the factual findings and

 guideline application in the PSR. See SOR. On June 16, 1995, Mr. Allen was sentenced to a term

 of imprisonment of 480 months—10 years above low-end of the guideline range—to include credit

 for all pretrial detention served. D.E. 28 (the “Judgment”). 3 According to the Statement of

 Reasons, Judge Hurley imposed the sentence due to Mr. Allen’s “[e]xtreme criminal history and

 use of firearms in those offenses. Sentence reflects a need to protect the community.” SOR.

 However, the docket does not contain a transcript of the sentencing hearing.

         Mr. Allen has been in Bureau of Prisons (“BOP”) custody since May 4, 1995. See Mot. at

 1. He was 32 years old at the time. See PSR at 2. His current projected release date is April 24,

 2030. See Mot. at 1.

           II.    THE FAIR SENTENCING & FIRST STEP ACTS

         In 2010, Congress passed the Fair Sentencing Act to reduce the hundred-to-one disparity

 in the treatment of crack and powder cocaine offenses. Dell v. United States, 710 F.3d 1267, 1271

 (11th Cir. 2013); see Pub. L. No. 111-220, 124 Stat. 2372, § 2 (increasing the quantities of cocaine

 base that are required for sentencing under 21 U.S.C. § 841(b)(1)(A) and (B)).                     As is relevant

 here, the version of Section 841(b) in place at the time of Mr. Allen’s sentencing provided, in

 3
   The Judgment also provides for a supervised release term of five years following imprisonment, as well as a $50
 special assessment.

                                                          3
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 4 of 9



 pertinent part:

          (1)(A) In the case of a violation of subsection (a) of this section involving—

          …

                   (iii) 50 grams or more of a mixture or substance described in clause (ii)
                   which contains cocaine base;

                   …

                   such person shall be sentenced to a term of imprisonment which may not be
                   less than 10 years or more than life…

          (B) In the case of a violation of subsection (a) of this section involving—

          …

                   (iii) 5 grams or more of a mixture or substance described in clause (ii) which
                   contains cocaine base;

                   …

                   such person shall be sentenced to a term of imprisonment which may not be
                   less than 5 years and not more than 40 years….

 21 U.S.C. § 841(b) (1994).

          The Fair Sentencing Act of 2010 changed “50 grams” to “280 grams” in Section

 841(b)(1)(A) and changed “5 grams” to “28 grams” in Section 841(b)(1)(B). Pub. L. No. 111-220,

 124 Stat. 2372, § 2. However, the Fair Sentencing Act did not apply retroactively until Congress

 passed the First Step Act of 2018. See Pub. L. No. 115-391, 132 Stat. 5194. Section 404 of the

 First Step Act provides that a court that imposed a sentence for a covered offense 4 “may, on motion

 of the defendant…impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

 2010…were in effect at the time the covered offense was committed.” Id. § 404(b). The court,

 however, is not required to reduce any sentence. Id. § 404(c). Additionally, the First Step Act does


 4
  A “covered offense” is defined as “a violation of a Federal criminal statute, the statutory penalties for which were
 modified by section 2 or 3 of the Fair Sentencing Act of 2010…that was committed before August 3, 2010.” Pub. L.
 No. 115-391, 132 Stat. 5194, § 404(a).

                                                           4
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 5 of 9



 not afford a sentence reduction if the sentence was previously imposed or reduced in accordance

 with the Fair Sentencing Act or if a previous motion under First Step Act Section 404 (after the

 First Step Act’s enactment) was denied on the merits. Id.

         III.    18 U.S.C. § 3582(c)(1)(B)

        The procedural vehicle to bring a First Step Act Section 404 claim is under 18 U.S.C.

 § 3582(c)(1)(B). See, e.g., United States v. Potts, No. 2:98-cr-14010, 2019 WL 1059837, at *2–3

 (S.D. Fla. Mar. 6, 2019); United States v. Delaney, No. 6:08-cr-00012, at *1 (W.D. Va. Feb. 22,

 2019); United States v. Kamber, No. 09-cr-40050, 2019 WL 399935, at *2 (S.D. Ill. Jan. 31, 2019).

 But see United States v. Dodd, No. 3:03-cr-00018-3, 2019 WL 1529516, at *2 n.2 (S.D. Iowa Apr.

 9, 2019) (“As section 404 of the First Step Act authorizes a reduction in sentence by its own terms,

 it would be effective even absent the existence of 18 U.S.C. § 3582(c)(1)(B) as complementary

 authority.”).

        Section 3582(c)(1)(B) provides that a court “may not modify a term of imprisonment once

 it has been imposed except that … the court may modify an imposed term of imprisonment to the

 extent otherwise expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B). Thus, in reviewing

 whether Mr. Allen is entitled to a sentence modification, the Court adheres to the permission

 granted by the First Step Act.

         IV.     APPLICATION

        Mr. Allen is not barred by Section 404(c) from obtaining First Step Act relief. His sentence

 was not previously imposed or reduced in accordance with the Fair Sentencing Act, and he has

 made no other motion for a sentence reduction under the First Step Act.

        The parties debate what it means for this Court to “impose a reduced sentence as if sections

 2 and 3 of the Fair Sentencing Act of 2010…were in effect at the time the covered offense was



                                                  5
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 6 of 9



 committed.” Mr. Allen argues that because the Information charges only a “detectable amount”

 of crack cocaine, his statutory penalty would be controlled by Section 841(b)(1)(C), which

 provides a maximum term of imprisonment of 20 years. On the other hand, the Government argues

 that because the original PSR shows that 848 grams of crack cocaine was attributed to Mr. Allen,

 Mr. Allen was sentenced under Section 841(b)(1)(A). See PSR ¶ 72; SOR. Thus, per the

 Government, Mr. Allen would still be subject to a Section 841(b)(1)(A) penalty—that is, a

 statutory penalty range of 10 years to life imprisonment—even after the Fair Sentencing Act’s

 increase from 50 grams to 280 grams for that subsection. See Pub. L. No. 111-220, 124 Stat. 2372,

 § 2(a)(1).

        Mr. Allen argues that if this Court, in imposing a modified sentence today, were to apply

 the Section 841(b)(1)(A) penalty—which was based on the sentencing court’s finding that he was

 accountable for 848 grams of crack cocaine, rather than on the language of the Information—such

 application would violate Alleyne v. United States and Apprendi v. New Jersey. See Alleyne v.

 United States, 570 U.S. 99, 103 (2013) (concluding that any fact that increases the mandatory

 minimum sentence for a crime must be submitted to a jury and found beyond a reasonable doubt);

 Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (“Other than the fact of a prior conviction, any

 fact that increases the penalty for a crime beyond the prescribed statutory maximum must be

 submitted to a jury, and proved beyond a reasonable doubt.”). The Government responds that the

 First Step Act authorizes this Court only to examine whether the Fair Sentencing Act’s increase of

 the 841(b)(1)(A) quantity threshold from 50 grams to 280 grams makes any difference in Mr.

 Allen’s case, treating the 848-gram sentencing determination as conclusive. Because it does not,

 per the Government, Alleyne and Apprendi are beside the point.




                                                 6
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 7 of 9



          This issue has not been addressed by the Eleventh Circuit Court of Appeals. Upon careful

 consideration, the Court agrees with Mr. Allen. In imposing the modified sentence, the Court must

 consider Alleyne and Apprendi.               See Dodd, 2019 WL 1529516, at *2 (“Both Apprendi

 and Alleyne are binding on this Court for sentencings held today. That these procedural rules do

 not trigger a right to relief retroactively on collateral review, see Walker v. United States, 810 F.3d

 568, 574–75 (8th Cir. 2016), is distinct from whether they apply to proceedings independently

 authorized under the First Step Act.”). While Alleyne and Apprendi had not been decided at the

 time of Mr. Allen’s original sentencing, 5 Apprendi had been the law of the land for approximately

 a decade by the time the Fair Sentencing Act was enacted. When Congress enacts statutes, it may

 be presumed that Congress is aware of relevant judicial precedent. See, e.g., Merck & Co. v.

 Reynolds, 559 U.S. 633, 648 (2010); Edelman v. Lynchburg College, 535 U.S. 106, 116–17 & n.13

 (2002). Likewise, when the First Step Act was enacted, Apprendi had been precedent for more

 than 18 years and Alleyne had been precedent for more than 5 years. Now that the Court is

 authorized to “impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

 2010…were in effect at the time” Mr. Allen committed his offense, see First Step Act § 404(b),

 the Court presumes that Congress intended that, absent a factual finding either by stipulated proffer

 or by a jury, of the controlled substance weight, the default statutory penalty is found in

 Section 841(b)(1)(C). The “detectable amount” of crack cocaine for which Mr. Allen was charged

 and to which he pled guilty controls in light of the binding Supreme Court precedent.




 5
   Indeed, then-applicable Eleventh Circuit law held that “the weight or quantity of a controlled substance is not an
 element of the offense that must be included in a § 841(a)(1) indictment.” United States v. Perez, 960 F.2d 1569, 1574
 (11th Cir. 1992) (citing United States v. Williams, 876 F.2d 1521, 1524–25 (11th Cir. 1989)). “Because the quantity
 of controlled substance triggering the enhanced penalties provided in § 841(b) is relevant only at sentencing, there is
 no reason that the quantity involved must necessarily appear in the indictment if the defendant is otherwise on adequate
 notice that enhanced penalties are available.” Id.

                                                            7
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 8 of 9



         Thus, based on the “detectable amount” language in the Information and Plea Agreement,

 Mr. Allen is subject to a Section 841(b)(1)(C) statutory penalty of 0 to 20 years of imprisonment.

 Under the Guidelines (subject to Amendment 782), Mr. Allen would have a base offense level of

 14, representing the level 12 from the Drug Quantity Table in U.S.S.G. § 2D1.1 (for less than 2.8G

 of cocaine base) plus the additional two levels for an offense involving an underage person,

 pursuant to U.S.S.G. § 2D1.2(a)(1). But unlike at his original sentencing, the Career Offender

 enhancement in U.S.S.G. § 4B1.1 puts Mr. Allen at an offense level higher than the base offense

 level—that is, his Career Offender level under § 4B1.1(b)(3) would be a 32, given that the

 applicable statutory penalty carries a maximum of 20 years imprisonment. As such, with an

 offense level of 32 at a criminal history category of VI, and with the statutory maximum of 20

 years, Mr. Allen’s imprisonment range would be 210 to 240 months.

         In this circumstance, the appropriate remedy “is simply to reduce defendant’s sentence to

 the time he has already served.” United States v. Martin, No. 03-cr-795, 2019 WL 1558817, at *4

 (E.D.N.Y. Apr. 10, 2019) (quoting Untied States v. Sampson, 360 F. Supp. 3d 168 (W.D.N.Y.

 2019)). The Court finds, in its discretion, that Mr. Allen is entitled to a modified sentence of time

 served and should be immediately released.

         Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 83, is GRANTED. It is further

         ORDERED AND ADJUDGED that, pursuant to 18 U.S.C. § 3582(c)(1)(B) and the First

 Step Act, Defendant Torrence Allen’s term of imprisonment is reduced to time served. It is further

         ORDERED AND ADJUDGED that Mr. Allen remains subject to a supervised release term

 of five years. It is further




                                                  8
Case 0:95-cr-06008-UU Document 94 Entered on FLSD Docket 04/15/2019 Page 9 of 9



           ORDERED AND ADJUDGED that an amended judgment will be filed forthwith. It is

 further

           ORDERED AND ADJUDGED that the Clerk shall provide copies of this Order to the

 Defendant, counsel for the Defendant, the United States Attorney, the United States Marshals

 Service, the United States Probation Office, and the United States Bureau of Prisons.

           DONE AND ORDERED in Chambers at Miami, Florida, this _15th__ day of April, 2019.


                                                     _______________________________
                                                     URSULA UNGARO
                                                     UNITED STATES DISTRICT JUDGE

 Copies provided:
 Counsel of record via CM/ECF




                                                 9
